Citation Nr: 1505375	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-44 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in the March 1971 rating decision denying service connection for an ear disorder with defective hearing. 

2. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

(The issue of whether there was CUE in a September 1971, Board of Veterans' Appeal decision that denied entitlement to service connection for an ear disorder with defective hearing is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the Board at an August 2014 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. A March 1971 rating decision denied the Veteran's claim of entitlement to service connection for an ear disorder with defective hearing.  The Veteran initiated and perfected an appeal of the March 1971 decision.  

2. A September 1971 Board decision denied the Veteran's claim of entitlement to service connection for an ear disorder with defective hearing.  The Veteran did not initiate an appeal of the Board decision.

3. Evidence received since the September 1971 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; it is not cumulative of the evidence of record at the time of the last prior denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

4. The currently diagnosed bilateral hearing loss is related to in-service acoustic trauma.

5. Resolving all doubt in favor of the Veteran, tinnitus was first manifest during active service and has persisted chronically since.


CONCLUSIONS OF LAW

1. The March 1971 rating decision has been subsumed by the Board's September 1971 decision and cannot be challenged on the basis of CUE.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1104 (2014).

2. The September 1971 Board decision that denied the Veteran's claim of entitlement to service connection for an ear disorder with defective hearing is final.  38 U.S.C.A. § 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2014).

3. Evidence received since the September 1971 Board decision is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4. The criteria for service connection for bilateral hearing loss have been met.  38 C.F.R. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

5. Tinnitus was incurred in the Veteran's active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to VA's duties to notify and assist, a person seeking a revision of a final decision based upon CUE is not a "claimant" as defined by 38 U.S.C.A. § 5100.  The Court has held that "there is nothing in the text or the legislative history of the Veterans Claims Assistance Act (VCAA) to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  In short, the VCAA does not apply to motions of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002).

In regards to the other claims, they have been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I. Clear and Unmistakable Error

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority or except on the basis of CUE, as provided in 38 C.F.R. 3.105.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2014). 

A March 1971 rating decision denied the Veteran's claim of entitlement to service connection for an ear disorder with defective hearing.  An appeal to the Board was initiated and perfected.  June 1971 Notice of Disagreement, August 1971 VA Form 9.  The Board denied the Veteran's claim in a September 1971 decision.  Accordingly, the March 1971 rating decision became subsumed in the September 1971 Board decision.  See 38 C.F.R. § 20.1104.  Therefore, the March 1971 rating decision is not subject to allegations of CUE.  Id.

The Court has held that CUE claims which are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  This is the situation presently before the Board.  Accordingly, the Veteran's appeal with respect to the issues of CUE is dismissed.

II. Claim to Reopen

The Board initially denied the Veteran's claim of entitlement to service connection for an ear disorder with defective hearing in September 1971.  The decision was final upon the date stamped on its face and the Veteran did not complete an appeal of the decision.  38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the September 1971 Board decision includes statements by the Veteran, a statements by the Veteran's wife and co-workers, VA treatment records, non-VA treatment records, an article discussing noise and military service, and the Veteran's August 2014 Board hearing testimony.  Significantly, the record now includes two medical opinions indicating a relationship between the Veteran's current bilateral hearing loss and acoustic trauma in service.  December 2006 VA Audiological Evaluation, February 2009 Central Florida Speech and Hearing Center Treatment Note.  

Therefore, the Board concludes that the Veteran's statements are new and material with respect to the issue of service connection for bilateral hearing loss.  The evidence is new as it has not previously been included in the record.  This evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of a link between the Veteran's active duty service and his present bilateral hearing loss.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be reopened.
III. Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

A. Hearing Loss

The Veteran asserts entitlement to service connection for bilateral hearing loss as directly related to his active service.  Specifically, he asserts he was exposed to significant acoustic trauma from loud static and squelch from communications equipment he used performing radio intercepts during active duty service.  See December 1999 Watson Clinic Treatment Note, December 2006 VA Audiological Evaluation, February 2009 Central Florida Speech and Hearing Center Treatment Note, August 2014 Hearing Transcript, September 2014 Veteran's Statement.  The Board has no reason to question the credibility of the Veteran's assertion of exposure to loud static and squelch from communications equipment as it is consistent with his Military Occupational Specialty (MOS) of translator/interpreter.  Moreover, the Board concedes such exposure would constitute acoustic trauma.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The December 2006 VA audiological examination indicates the Veteran currently suffers bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
10
45
50
Left
5
15
10
45
55

Speech recognition scores were: 92 percent right ear, 96 percent left ear.

Service treatment records indicate the Veteran was provided audiometric evaluations at enlistment and discharge from active duty service.

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966. However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  Therefore, the military audiogram in August 1964 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At time of Veteran's August 1964 enlistment examination, pure tone thresholds were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
10
5
5
10
5
10
Left
10
5
5
5
0
15

Speech recognition was not reported.

At the Veteran's July 1968 discharge examination, pure tone thresholds were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
0
0
0
5
0
0
Left
5
0
0
0
0
35

Speech recognition ability was not reported.

In light of these audiometric findings, the Board finds that there was no hearing disability for VA purposes manifested during active service.  However, the Board observes that the Veteran did suffer some degree of left ear hearing loss at the time of his service discharge, specifically at 6000 Hz.  See generally Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss").  

Post-service, the record includes a VA audiological evaluation with an opinion in regards to the etiology of the Veteran's current bilateral hearing loss.  Additionally, the Veteran has submitted an etiological opinion from a private audiologist.  

At the VA audiological evaluation in December 2006 the Veteran reported that he was exposed to long hours of listening to loud radio transmissions through ear phones.  The VA audiologist opined that it is as likely as not that the reported in-service noise exposure contributed to the Veteran's current bilateral hearing loss.  

Furthermore, a report of an audiological evaluation performed in February 2009 at the Central Florida Speech and Hearing Center indicates the Veteran's current bilateral hearing loss is related to in-service noise exposure.  The audiologist opined that "[g]iven the configuration and severity of audiologic evaluation this day and the reported history, it is at least as likely as not that the veteran's bilateral hearing loss began secondary to military service."  The audiologist supported his opinion by noting that the Veteran's hearing loss is not characteristic of a person of the Veteran's age.  It was also discussed that the feeling of ear fullness, long reported by the Veteran, is actually a perception of fullness created by the high frequency loss of acuity.  

In sum, the Veteran reports in-service exposure to loud static and squelch from communications equipment he used performing radio intercepts.  The Board finds the Veteran's assertion credible as it is consistent with his MOS of translator/interpreter.  Moreover, the Board finds such noise exposure constitutes acoustic trauma.  Medical evidence of record indicates the Veteran currently has a bilateral hearing disability as defined by VA.  Finally, the record includes two medical opinions indicating that the Veteran's current bilateral hearing disability is related to his reported in-service noise exposure.  No contrary medical opinions are included in the record.  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the Veteran's credible assertion of exposure to in-service acoustic trauma, the medical opinions linking his current bilateral hearing disability to that acoustic trauma, and resolving all doubt in favor of the Veteran, the Board concludes that service connection is warranted for bilateral hearing loss.  

B. Tinnitus

The Veteran asserts entitlement to service connection for tinnitus as directly related to his active service.  Specifically, he asserts he was exposed to significant acoustic trauma from loud static and squelch from communications equipment he used performing radio intercepts.  He further indicates his tinnitus had its onset during service and continues to this date.  See December 1999 Watson Clinic Treatment Note, December 2006 VA Audiological Examination, February 2009 Central Florida Speech and Hearing Center Treatment Note, August 2014 Hearing Transcript, September 2014 Veteran's Statement.  As discussed in section A supra, the Board finds the Veteran's report of exposure to loud static and squelch from communications equipment credible and consistent with the circumstances of the MOS of translator/interpreter.  As such, in-service acoustic trauma is conceded.  

The Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation (e.g., ringing or buzzing in the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh the Veteran's statements regarding the symptomatology he has experienced and to make a credibility determination as to whether that evidence supports a finding of service incurrence and persistent symptoms since service sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

A review of the Veteran's service treatment records reveals the Veteran was seen for pressure and popping in his ears during active duty service.  However, service treatment records do not include any evidence the Veteran suffered from tinnitus during active duty service.   

Nevertheless, the Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since his period of active service.  See December 1999 Watson Clinic Treatment Note, 2014 Hearing Transcript, September 2014 Veteran's Statement.  Absent contradictory evidence of record, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.


ORDER

The issue of whether there was clear and unmistakable error in the March 1971 rating decision, which denied service connection for an ear disorder with defective hearing, is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened






Service connection for bilateral hearing loss is granted.  

Service connection for recurrent tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


